TANNER, P. J.
This is an action on the case for injuries to the plaintiff through the alleged negligence o£ the dqfenJdant 'Comlpany -in not assisting the plaintiff in alighting from a car.
We think the declaration, in alleging that the plaintiff was a large heavy woman and had both hands heavily encumbered when alighting and that the conductor was upon the rear platform from which she alighted with nothing to prevent him from observing her situation, states the case for consideration of the jury .as to whether or not the circumstances made it the duty of the defendant company to assist the plaintiff.
The demurrer is therefore overruled.